UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended September 30, 2010 Commission File Number 000-52748 FIRST GUARANTY BANCSHARES, INC. (Exact name of registrant as specified in its charter) Louisiana 26-0513559 (State or other jurisdiction (I.R.S. Employer incorporation or organization) Identification Number) 400 East Thomas Street Hammond, Louisiana (Address of principal executive office) (Zip Code) (985) 345-7685 (Telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As ofNovember 10, 2010, the registrant had 5,559,644 shares of $1 par value common stock which were issued and outstanding. 1 Table of Contents Part I. Financial Information Page Item 1. Financial Statements (unaudited) 3 Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 3 Consolidated Statements of Income for the three and nine months ended September 30, 2010 and 2009 4 Consolidated Statements of Shareholders' Equity for the nine months ended September 20, 2010 and 2009 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4T. Controls and Procedures 30 Part II. Other Information Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Exhibits 31 Signatures 2 PART I.FINANCIAL INFORMATION Item 1.Consolidated Financial FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) September 30, December 31, Assets (unaudited) Cash and cash equivalents: Cash and due from banks $ $ Interest-earning demand deposits with banks 43 14 Federal funds sold Cash and cash equivalents Interest-earning time deposits with banks - - Investment securities: Available for sale, at fair value Held to maturity, at cost (estimated fair value of $12,462) - Investment securities Federal Home Loan Bank stock, at cost Loans held for sale 40 - Loans, net of unearned income Less: allowance for loan losses Net loans Premises and equipment, net Goodwill Intangible assets, net Other real estate, net Accrued interest receivable Other assets Total Assets $ $ Liabilities and Stockholders' Equity Deposits: Noninterest-bearing demand $ $ Interest-bearing demand Savings Time Total deposits Short-term borrowings Accrued interest payable Long-term borrowings Other liabilities Total Liabilities Stockholders' Equity Preferred stock: Series A - $1,000 par value - authorized 5,000 shares; issued and outstanding 2,069.9 shares Series B - $1,000 par value - authorized 5,000 shares; issued and outstanding 103 shares Common stock: $1 par value - authorized 100,600,000 shares; issued and outstanding 5,559,644 shares Surplus Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See Notes to Consolidated Financial Statements. 3 FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (unaudited) (dollars in thousands, except per share data) Nine Months Three Months Ended September 30, Ended September 30, 2009* 2009* Interest Income: Loans (including fees) $ Loans held for sale 5 5 1 2 Deposits with other banks 31 12 63 Securities (including FHLB stock) Federal funds sold 8 33 3 6 Total Interest Income Interest Expense: Demand deposits Savings deposits 32 89 11 12 Time deposits Borrowings 97 27 68 Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income after Provision for Loan Losses Noninterest Income: Service charges, commissions and fees Net gains on sale of securities 43 33 Loss on securities impairment 0 ) 0 ) Net gains on sale of loans 22 74 Other Total Noninterest Income Noninterest Expense: Salaries and employee benefits Occupancy and equipment expense Net cost from other real estate & repossessions 86 Regulatory assessment Other Total Noninterest Expense Income Before Income Taxes Provision for income taxes Net Income Preferred stock dividends ) Income Available to Common Shareholders $ Per Common Share: Earnings $ Cash dividends paid $ Average Common Shares Outstanding *Restated See Notes to Consolidated Financial Statements 4 FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (unaudited) (dollars in thousands, except per share data) Series A Series B Accumulated Preferred Preferred Common Other Stock Stock Stock Retained Comprehensive $1,000 Par $1,000 Par $1 Par Surplus Earnings Income / (Loss) Total Balance December 31, 2008 as previously reported $
